Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 9 – 10 and 12 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (“3D Face Reconstruction With Geometry Details From a Single Image”, IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 27, NO. 10, OCTOBER 2018, IDS), hereinafter referred as Jiang.

Regarding claim 1, Jiang discloses a method of generating one or more three-dimensional (3D) models (title), the method comprising: 
5obtaining an image of an object (page 4763, section VII, A. Experimental Setup, 2D face photographs); 
generating a 3D model of the object in the image, the 3D model including geometry information (page 4758, col. 2, , second paragraph, “To construct a coarse face, we align 3D landmarks on the bilinear face model with corresponding 2D landmarks from the input image”); 
page 4760, col. 1, first paragraph; subsection A. Lighting and Albedo Estimation); 
generating a fitted 3D model of the object based on a modification of the geometry 10information and the color information for the 3D model (page 4760, col. 2, subsection B. Facial Detail Enhancement – page 4761); and 
generating a refined 3D model of the object based on the fitted 3D model and depth information associated with the fitted 3D model (page 4762, section VI. FINE FACE MODELING, first sentence; subsection A. Overall Approach, “The final heightfield face model, represented using a depth value”; page 4758, Fig. 2 output).  

Regarding claim 2 (depends on claim 1), Jiang discloses the method wherein the color information includes albedo color (page 4760, subsection A. Lighting and Albedo Estimation).  

Regarding claim 3 (depends on claim 1), Jiang discloses the method wherein generating the 3D model of the object includes: 
obtaining a generic object model (page 4757 – 4758, obtain a coarse face model); 
identifying landmarks of the object in the image (page 4757 – 4758, identifying landmarks); and 
generating the 3D model by fitting the generic object model to the object in the image 20using the identified landmarks of the object (page 4758, Fig. 3).  

Regarding claim 4 (depends on claim 1), Jiang discloses the method wherein generating the fitted 3D model of the object and determining the color information for the 3D model includes: 
performing at least one vertex-level fitting of the 3D model (page 4760, subsection B. Facial Detail Enhancement, vertex fitting), the at least one vertex-level 25fitting modifying the geometry information of the 3D model and determining the color information for the 3D model using an object parsing mask (page 4760, Fig. 6, local regions, i.e. object parsing mask), the object parsing mask defining one or more regions of the 3D model for color adjustment (page 4761, col. 2, first paragraph, applying equations 9 and 12 for the albedo estimate implies that they are applied to the local regions).  

Regarding claim 5 (depends on claim 4), Jiang discloses the method wherein performing the at least one vertex-level fitting of the 3D model includes performing a joint optimization of the geometry information and the color information (page 4761, col. 2, equation 12).  

5 Regarding claim 6 (depends on claim 4), Jiang discloses the method wherein performing the at least one vertex-level fitting of the 3D model includes: 
identifying the one or more regions defined by the object parsing mask (page 4760, Fig. 6, local regions, i.e. object parsing mask); 
page 4760, subsection A. Lighting and Albedo Estimation); and 
performing a second vertex-level fitting of the 3D model to the object, the second vertex- level fitting adjusting the color information for each vertex of the 3D model included in the one or more regions identified by the object parsing mask (page 4760, subsection B. Facial Detail Enhancement, further apply a smooth vertex fitting).  

Regarding claim 9 (depends on claim 1), Jiang discloses the method wherein generating the refined 3D model of the object includes: 
performing a pixel-level refinement of the fitted 3D model, the pixel-level refinement adding the depth information to a portion of the fitted 3D model (page 4762, subsection A. Overall Approach, add the depth information to the fitted 3D model).

Regarding claim 10 (depends on claim 9), Jiang discloses the method further comprising: 
determining, using a refinement mask, the portion of the fitted 3D model for adding the depth information using the pixel-level refinement (page 4762, col. 1, section VI. FINE FACE MODELING).  


generating an albedo image (page 4762, col. 2, subsection B. Normal Map Optimization, albedo) and a depth image (page 4762, col. 2, equation 16, depth information) for the fitted 3D model (page 4762, col. 2); and 
generating the refined 3D model using the albedo image and the depth image (page 4763, col. 1, equation 23, combined minimization of Egrad which contains the albedo and Eclose which contains depth).  

15 Regarding claim 13 (depends on claim 12), Jiang discloses the method further comprising: applying a smoothing function to the fitted 3D model (page 4763, col. 1, equations 20 and 23, Esmooth).

Regarding claim 14 (depends on claim 13), Jiang discloses the method wherein the smoothing function includes a Discrete Laplacian Smoothing function (page 4763, col. 1, equation 20).  

Regarding claim 15 (depends on claim 1), Jiang discloses the method wherein the object is a face (title).  

Regarding claim 16 (depends on claim 1), Jiang discloses the method further comprising: outputting the refined 3D model of the object (page 4758, Fig. 2, output).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17 – 21, 23 – 26 and 28 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Guenter et al. (WIPO Patent Application Publication WO 99/64961), hereinafter referred as Guenter.

Regarding claim 11 (depends on claim 10), Jiang fails to explicitly disclose the method wherein the object includes a face, and wherein the refinement mask includes an eye mask indicating that the portion includes a region of the face outside of eye regions of the face.  
	However, in a similar field of endeavor Guenter discloses a method for construct 3D face model (abstract). In addition, Guenter discloses the method wherein a mask includes an eye mask indicating that the portion includes a region of the face outside of eye regions of the face (page 27, lines 11 - 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the refinement mask includes an eye mask indicating that the portion includes a region of the face outside of eye regions of the face. The motivation for doing this is a specified region can be filtered out to help refinement.

Regarding claim 17, Jiang discloses a method for generating one or more three-dimensional (3D) models (title), comprising: 
obtain an image of an object (page 4763, section VII, A. Experimental Setup, 2D face photographs); 
generate a 3D model of the object in the image, the 3D model including geometry 5information (page 4758, col. 2, , second paragraph, “To construct a coarse face, we align 3D landmarks on the bilinear face model with corresponding 2D landmarks from the input image”); 
determine color information for the 3D model (page 4760, col. 1, first paragraph; subsection A. Lighting and Albedo Estimation); 
generate a fitted 3D model of the object based on a modification of the geometry information and the color information for the 3D model (page 4760, col. 2, subsection B. Facial Detail Enhancement – page 4761); and 
generate a refined 3D model of the object based on the fitted 3D model and depth 10information associated with the fitted 3D model (page 4762, section VI. FINE FACE MODELING, first sentence; subsection A. Overall Approach, “The final heightfield face model, represented using a depth value”; page 4758, Fig. 2 output).  
However, Jiang fails to explicitly disclose the method is implemented by an apparatus comprising a memory; and oQualcomm Ref. No. 201904ne or more processors coupled to the memory.  
	However, in a similar field of endeavor Guenter discloses a method for construct 3D face model (abstract). In addition, Guenter discloses the method is implemented by Fig. 28) comprising a memory (Fig. 28, #322); and oQualcomm Ref. No. 201904ne or more processors coupled to the memory (Fig. 28, #321).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the method is implemented by an apparatus comprising a memory; and oQualcomm Ref. No. 201904ne or more processors coupled to the memory. The motivation for doing this is the method can be implemented by a real machine so that the application of Jiang can be extended.

Regarding claims 18 – 21 and 23 – 26, they are corresponding to claims 2, 4 – 6, 9 – 10, 12 and 15, respectively, thus, they are rejected for the same reason set forth for claims 2, 4 – 6, 9 – 10, 12 and 15.

Regarding claim 28 (depends on claim 17), Jiang discloses wherein the method includes to output the refined 3D model of the object (page 4758, Fig. 2, output).  
However, Jiang fails to explicitly disclose the method is implemented by an apparatus comprising a display to display the output.  
	However, in a similar field of endeavor Guenter discloses a method for construct 3D face model (abstract). In addition, Guenter discloses the method is implemented by an apparatus (Fig. 28) comprising a display to display the output (Fig. 28, #347, page 40, lines 27 - 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and 

Regarding claim 29 (depends on claim 17), Guenter discloses wherein the apparatus includes a camera configured to capture the image (page 3, lines 9 – 10).  

Regarding claim 30, it is corresponding to claim 17, thus, it is rejected for the same reason set forth for claim 17.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Guenter, and in further view of Johnson et al. (US Patent Application Publication 2019/0080508), hereinafter referred as Johnson.

Regarding claim 27 (depends on claim 17), Jiang in view of Guenter fails to explicitly disclose wherein the apparatus includes a mobile device.  
	However, in a similar field of endeavor Johnson discloses a system for image processing (abstract). In addition, Johnson discloses the system includes a mobile device (Fig. 2, [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang in view of Guenter, and system includes a mobile device. The motivation for doing this is system can be more flexible so that the application of Guenter can be extended.

Allowable Subject Matter
Claims 7, 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668